Citation Nr: 1041682	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for type I diabetes 
mellitus.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for head injuries.

5.  Entitlement to service connection for dislocated left 
shoulder.

6.  Entitlement to service connection for lung and throat 
breathing problems claimed as due to asbestos exposure.

7.  Entitlement to service connection for dysphagia claimed as 
due to asbestos exposure.

8.  Entitlement to service connection for herniated spinal discs.

9.  Entitlement to service connection for left hip arthritis.

10.  Entitlement to service connection for right hip arthritis.

11.  Entitlement to service connection for left knee arthritis.

12.  Entitlement to service connection for right knee arthritis.

13.  Entitlement to service connection for left foot neuropathy.

14.  Entitlement to service connection for right foot neuropathy.

15.  Entitlement to service connection for chronic fatigue 
syndrome.

16.  Entitlement to service connection for sleep apnea.

17.  Entitlement to service connection for chronic insomnia.

18.  Entitlement to service connection for memory problems.

19.  Entitlement to service connection for depression.

20.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

21.  Entitlement to service connection for severe allergies.

22.  Entitlement to service connection for loss of smell.

23.  Entitlement to service connection for loss of taste.

24.  Entitlement to service connection for blepharitis of the 
bilateral eyes.

25.  Entitlement to service connection for broken nose.

26.  Entitlement to service connection for dislocated jaw.

27.  Entitlement to service connection for ulcers.

28.  Entitlement to service connection for bleeding gums.

29.  Entitlement to service connection for broken teeth.

30.  Entitlement to service connection for fear of heights.

31.  Entitlement to service connection for residuals of claimed 
lead paint exposure.

32.  Entitlement to service connection for residuals of bee 
stings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the Veteran's claims should be remanded to 
provide the RO another opportunity to schedule a Board hearing.  
He was previously scheduled to testify at a Board hearing in July 
2010.  He failed to appear due to being incarcerated, but has 
subsequently obtained representation with a service organization.  
He has thus requested that the Board hearing be re-scheduled.  

The Board recognizes that the Veteran remains incarcerated.  The 
Board points out, however, that the United States Court of 
Appeals for Veterans Claims (Court) has long held that 
incarcerated Veterans are entitled to the same care and 
consideration given to their fellow Veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. 
App. 190 (1991)).  Further, the Court has cautioned that VA must 
"be certain [to] tailor their assistance to the peculiar 
circumstances of [a Veteran's] confinement."  Id.  As such, the 
RO should coordinate with the Veteran's service organization 
representative to determine whether an in-person Board hearing is 
possible.  If not, RO and the Veteran's service organization 
representative should consider the most appropriate means for 
scheduling the hearing, to include consideration of whether 
alternative arrangements may be made.  

For this reason, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing 
before a traveling Veterans Law Judge 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.707 (2010).

The Veteran has the right to submit additional evidence and 
argument on the remanded matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

